DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
 
Response to Amendment
3.	Claims 11, 15-17 have been amended.   The status of claim 11-17 remains pending.

Response to Arguments
4.	Applicant's arguments filed on November 30, 2021have been fully considered but they are not persuasive and the Examiner disagrees with the Applicant’s assertions.

5.	In regard to the Applicant’s filed response with respect to the claim limitations “each synchronization signal being transmitted by a beam”  recited in each of the independent claims is not persuasive because the Examiner has suggested a combination of Prior Arts that appear to teach the newly added claim features.

	In addition, the Examiner respectfully submits that ERICSSON teaches the underlined claim elements because the synchronization signals transmitted by base station/eNB are “beamforming synchronization signal” which mean that these signals are transmitted by implicit use of the beams.
	To summarize, the Applicant’s arguments are not persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 11, 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON (WO 2015/147717 A1, IDS) in view of NIU et al (US 2017/0181134 A1).

Regarding claim 11 (Currently Amended), Ericsson discloses a terminal  (fig. 1, wireless device 110 which communicates and receives signals from network node 115/fig. 6, fig. 7, wireless device/UE 110/terminal) comprising: a processor (fig. 9, processor 920 of the UE/terminal, page 19 to page 20, line 4, see, the wireless device which performs random access to a network node based on set of downlink beam specific reference signals and selecting based on the preferred BRS, RACH resource (i.e., time/frequency resource), page 25, line 15-31-the UE selects RACH response resource) to be used for transmitting a RACH attempt to the network node, page 12, line 1 to page 13, line 13, page 14, line 1- 25+, page 18, line 14 to page 20, line 4) configured to select a synchronization signal based on received power of a plurality of synchronization signals (see, determined received signal power for each BRS of the downlink beam-specific reference signals, the BRS can be beamformed synchronization signals, page 13, line 14-32, fig. 8, page 13, to page 15, line 5) associated with a plurality of identifiers (see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+, noted: beam reference signals 1-3 as the identifiers of the synchronization signals), and determine a resource corresponding to the selected synchronization signal (see, the UE select a RACH resource to be used for transmission in relation to the BRS, page 25, line 1-31+, noted: the chosen RACH resource relates to RACH preamble, page 25 to page 27); and a transmitter (fig. 1 to fig.; 3, fig. 6, the UE/wireless device does comprise a transmitter and a receiver by virtue of transmitting a random access attempt to the network node, page 18, line 14 to page 20, line 4 ) configured to transmit a preamble to a base station using the resource (see, preamble transmission to the network node using the RACH resource which is related to the RACH preamble based on best measured BRS, and  page 24 to page 27), wherein a plurality of identifiers of synchronization signals (page 7, line 15 to page 8, line 3, page 24, line 20 to page 25, line 8+-describes set of BRSs, the BSRs can be beamforming signals, see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+) are associated with one resource for transmitting a preamble (see, each BRS is associated with a groups of PRACH preambles, page 16, line 16 to page 17, line 4),  see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+, page 7, line 23 to page 8, line 4) is associated with a see, time/frequency resource/PRACH resources from a subset of the set of all preambles/PRACH resource as one of multiple resources, page 12, line 1-13, page 14, line 1 to page 15, line 5, page 16, line 12-23, noted: the network node can detect the determined PRACH preamble used by the UE, page 25 to page 26).
Ericsson discloses all the claim limitations but fails to explicitly teach: each synchronization signal being transmitted by a beam.
NIU ‘134 from a similar field of endeavor discloses: each synchronization signal being transmitted by a beam (see, synchronization signals corresponding to first beam sector, second beam sector, synchronization signal sent to a particular beam, section 0042, the UE measures a reference signal received power (RSRP), RSSI, RSRQ in each beam, section 0046, 0059, 0080, 0084-0086, 0126, 0068-RACH transmission in relation to beam).
In view of the above, it would have been would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the beam search and synchronization method and apparatus in millimeter-wave as taught NIU ‘134 into the method and wireless system of Ericsson.  The motivation would have been to provide beam switching or selection based on scanning and RSSI, RSRQ (Section 0065, 0084-0085).

Regarding claim 15 (New), Ericsson discloses a preamble transmission method (see, the UE which selects a resource related to access preamble based on measured receives power for each of the BRS or beamformed synchronization signals, page 24, line 11 to page 27, line 27) executed by a terminal (fig. 1, wireless device 110/terminal which communicates and receives signals from network node 115/fig. 6, fig. 7, wireless device/UE 110/terminal, page 14 to page 15) comprising: selecting a synchronization signal based on received power of a plurality of synchronization signals (see, determined received signal power for each BRS of the downlink beam-specific reference signals, the BRS can be beamformed synchronization signals, page 13, line 14-32, fig. 8, page 13, to page 15, line 5)  associated with a plurality of identifiers (see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+, noted: beam reference signals 1-3 as the identifiers of the synchronization signals as shown in fig. 7), and determining a resource corresponding to the selected synchronization signal (see, the UE select a RACH resource to be used for transmission in relation to the BRS, page 25, line 1-31+, noted: the chosen RACH resource relates to RACH preamble, page 25 to page 27, as mentioned above, the BRSs can be beamformed synchronization signals); and transmitting a preamble to a base station using the resource (see, preamble transmission to the network node using the RACH resource which is related to the RACH preamble based on best measured BRS, and  page 24 to page 27), wherein a plurality of identifiers of synchronization signals (see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+, noted: beam reference signals 1-3 as the identifiers of the synchronization signals) are associated with one resource for transmitting a preamble (see, each BRS is associated with a groups of PRACH preambles, page 16, line 16 to page 17, line 4),  see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+, page 7, line 23 to page 8, line 4).
Ericsson discloses all the claim limitations but fails to explicitly teach: each synchronization signal being transmitted by a beam.
NIU ‘134 from a similar field of endeavor discloses: each synchronization signal being transmitted by a beam (see, synchronization signals corresponding to first beam sector, second beam sector, synchronization signal sent to a particular beam, section 0042, the UE measures a reference signal received power (RSRP), RSSI, RSRQ in each beam, section 0046, 0059, 0080, 0084-0086, 0126, 0068-RACH transmission in relation to beam).


Regarding claim 16 (New),  Ericsson discloses a base station (fig. 10, network node 115 which include an eNodeB/base station, page 20, line 5 to page 22, line 24) comprising:
a transmitter (fig. 10, network node 115/eNB which includes one or more transceiver 1010 for transmitting signals and receiving signals to/from the wireless device 110/terminal, page 20, line 5 to page 22, line 24)  configured to transmit a plurality of synchronization signals (see, the network node/eNB which transmits beam-specific references signals (i.e., beamformed synchronization signals) to the wireless device/terminal 110, page 13, line 18 to page 14) associated with a plurality of identifiers (see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+, noted: beam reference signals 1-3 as the identifiers of the synchronization signals as shown in fig. 7); and a receiver (fig. 10, network node 115/eNB which includes one or more transceiver 1010 for transmitting signals and receiving signals to/from the wireless device 110/terminal, page 20, line 5 to page 22, line 24)  configured to receive a preamble transmitted from a terminal using a resource (see, preamble transmission to the network node using the RACH resource which is related to the RACH preamble based on best measured BRSs,  page 24 to page 27), wherein a synchronization signal is selected (see, selection of BRS by the UE based on measured received from each BRS , page 11 to page 15) by the terminal based on received power of the plurality of synchronization signals (see, determined received signal power for each BRS of the downlink beam-specific reference signals, the BRS can be beamformed synchronization signals, page 13, line 14-32, fig. 8, page 13, to page 15, line 5), and the resource corresponding to the selected synchronization signal is determined by the terminal (see, the UE select a RACH resource to be used for transmission in relation to the BRS, page 25, line 1-31+, noted: the chosen RACH resource relates to RACH preamble, page 25 to page 27, as mentioned above, the BRSs can be beamformed synchronization signals); wherein a plurality of identifiers of synchronization signals (see, BRSs 1-3, page 11, line 16 to page 15, page 16, 1-27, page 26, line 1-14+, noted: beam reference signals 1-3 as the identifiers of the synchronization signals as shown in fig. 7) are associated with one resource for transmitting a preamble (see, each BRS is associated with a groups of PRACH preambles, page 16, line 16 to page 17, line 4),  see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+, page 7, line 23 to page 8, line 4).
Ericsson discloses all the claim limitations but fails to explicitly teach: each synchronization signal being transmitted by a beam.
NIU ‘134 from a similar field of endeavor discloses: each synchronization signal being transmitted by a beam (see, synchronization signals corresponding to first beam sector, second beam sector, synchronization signal sent to a particular beam, section 0042, the UE measures a reference signal received power (RSRP), RSSI, RSRQ in each beam, section 0046, 0059, 0080, 0084-0086, 0126, 0068-RACH transmission in relation to beam).
In view of the above, it would have been would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the beam search and synchronization method and apparatus in millimeter-wave as taught NIU ‘134 into the method and wireless system of Ericsson.  The motivation would have been to provide beam switching or selection based on scanning and RSSI, RSRQ (Section 0065, 0084-0085).

Regarding claim 17 (New), Ericsson discloses a communication system (fig. 1-fig. 2, , fig. 7, fig. 8,  fig. 9-fig. 10,  system of the base station/network node 115 which transmits BRS1-3 to the terminal 110, page 11 to page 25) comprising:
a terminal  (fig. 1, wireless device 110 which communicates and receives signals from network node 115/fig. 6, fig. 7, wireless device/UE 110/terminal) the comprises a processor (fig. 9, processor 920 of the UE/terminal, page 19 to page 20, line 4, see, the wireless device which performs random access to a network node based on set of downlink beam specific reference signals and selecting based on the preferred BRS, RACH resource (i.e., time/frequency resource), page 25, line 15-31-the UE selects RACH response resource) to be used for transmitting a RACH attempt to the network node, page 12, line 1 to page 13, line 13, page 14, line 1- 25+, page 18, line 14 to page 20, line 4) configured to select a synchronization signal based on received power of a plurality of synchronization signals (see, determined received signal power for each BRS of the downlink beam-specific reference signals, the BRS can be beamformed synchronization signals, page 13, line 14-32, fig. 8, page 13, to page 15, line 5) associated with a plurality of identifiers (see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+, noted: beam reference signals 1-3 as the identifiers of the synchronization signals), and determine a resource corresponding to the selected synchronization signal (see, the UE select a RACH resource to be used for transmission in relation to the BRS, page 25, line 1-31+, noted: the chosen RACH resource relates to RACH preamble, page 25 to page 27); and a transmitter (fig. 1 to fig.; 3, fig. 6, the UE/wireless device does comprise a transmitter and a receiver by virtue of transmitting a random access attempt to the network node, page 18, line 14 to page 20, line 4 ) configured to transmit a preamble to a base station using the resource (see, preamble transmission to the network node using the RACH resource which is related to the RACH preamble based on best measured BRS, and  page 24 to page 27), wherein a plurality of page 7, line 15 to page 8, line 3, page 24, line 20 to page 25, line 8+-describes set of BRSs, the BSRs can be beamforming signals, see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+) are associated with one resource for transmitting a preamble (see, each BRS is associated with a groups of PRACH preambles, page 16, line 16 to page 17, line 4),  see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+, page 7, line 23 to page 8, line 4, page 12, line 1-13, page 14, line 1 to page 15, line 5, page 16, line 12-23, noted: the network node can detect the determined PRACH preamble used by the UE, page 25 to page 26) , and the base station (fig. 10, network node 115/eNB , page 20, line 5 to page 22, line 24) comprises: a second transmitter (fig. 10, network node 115/eNB which includes one or more transceiver 1010 for transmitting signals and receiving signals to/from the wireless device 110/terminal, page 20, line 5 to page 22, line 24)  configured to transmit the plurality of synchronization signals (see, the network node/eNB which transmits beam-specific references signals (i.e., beamformed synchronization signals) to the wireless device/terminal 110, page 13, line 18 to page 14) associated with the plurality of identifiers (see, BRSs 1-3, page 11, line 16 to page 15, page 16, 1-27, page 26, line 1-14+, noted: beam reference signals 1-3 as the identifiers of the synchronization signals as shown in fig. 7); and a receiver (fig. 10, network node 115/eNB which includes one or more transceiver 1010 for transmitting signals and receiving signals to/from the wireless device 110/terminal, page 20, line 5 to page 22, line 24) configured to receive the preamble transmitted from the terminal (see, preamble transmission to the network node using the RACH resource which is related to the RACH preamble based on best measured BRSs,  page 24 to page 27) using the resource (see, each BRS is associated with a groups of PRACH preambles, page 16, line 16 to page 17, line 4),  see, the BRSs are related to PRACH preambles and resources, page 16, 1-27, page 26, line 1-14+, page 7, line 23 to page 8, line 4).

Ericsson discloses all the claim limitations but fails to explicitly teach: each synchronization signal being transmitted by a beam.
NIU ‘134 from a similar field of endeavor discloses: each synchronization signal being transmitted by a beam (see, synchronization signals corresponding to first beam sector, second beam sector, synchronization signal sent to a particular beam, section 0042, the UE measures a reference signal received power (RSRP), RSSI, RSRQ in each beam, section 0046, 0059, 0080, 0084-0086, 0126, 0068-RACH transmission in relation to beam).
In view of the above, it would have been would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the beam search and synchronization method and apparatus in millimeter-wave as taught NIU ‘134 into the method and wireless system of Ericsson.  The motivation would have been to provide beam switching or selection based on scanning and RSSI, RSRQ (Section 0065, 0084-0085).


9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON (WO 2015/147717 A1, IDS) in view of NIU et al (US 2017/0181134 A1) as applied to claim 11 above, and further in view of Lee et al (US 2016/0253440 A1).

Regarding claim 12 (Currently Amended), Ericsson ‘717 as modified by NIU ‘134 discloses the terminal (fig. 1, wireless device 110 which communicates and receives signals from network node 115/fig. 6, wireless device/UE 110, page 30, line 1-20, page 31, line 1-25) further comprising a receiver (fig. 9, UE/wireless device 110 which comprises transceiver 910 coupled to the processor 920 and memory 930, page 18, line 14 to page 20, line 4) configured to receive a response for the preamble (fig. 4, fig. 6, shows the UE/wireless device 110 receiving of Random access response 404 from the network node based on RACH preamble 402, fig. 8, wireless device receives RACH response based on preambles, page 18, line 14 to page 20, line 4), but fails to explicitly teach:  wherein an RNTI that is used for CRC masking of the response is associated with an identifier of the specific synchronization signal.
However, Lee ‘440 from a similar field of endeavor (see, the UE that send RACH preamble based on selected PRACH resources (i.e., time/frequency), section 0085, 0087, 0089,  noted; the UE receiving primary and secondary signals in a subframe, section 0078, see, power ramping by the WTRU based on RAR, section 0091, 0115, 0124) discloses: wherein an RNTI that is used for CRC masking (see, CRC is scrambling with SI- RNTI for SIB transmission section 0379, noted: the PSS and SSS signals may be transmitted in MIB/SIB or in subframe/coverage enhancement section 0078, 0190-0191, 0193, 0388 ) of the response (see, RACH response , section 0091-0092) is associated with an identifier (see, synchronization signals convey identify of the cell, section 0078) of the selected synchronization signal (see, the UE detects of primary and secondary signals/uses the number of PSS and  SSS signals to make to RACH CE determination, section 0078, 0190, noted: there are multiple CEs).
In view of the above, it would have been would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the adaptation for coverage enhancement, where the WTRU selects a PRACH resource to transmit PARCH preambles corresponding to PRACH configuration power control parameters as taught Lee ’440 into the combined method and wireless system of Ericsson and NIU ‘134.  The motivation would have been to provide better channel estimation (section 0003).

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON (WO 2015/147717 A1, IDS) in view NIU et al (US 2017/0181134 A1)  as applied to claim 11, and further in view of NIU of Fischer et al (US 2010/0172299 A1).

The combination of Ericsson ‘717 and NIU ‘134 discloses the UE receives unique primary and secondary synchronization signals (page 3, line 23 to page 4, line 5)  and receiving of RACH response which includes TC-RNTI (page 4, line 24 to page 5, line 12) but fails to explicitly teach:
Regarding claim 13 (Currently Amended), the  terminal as claimed in claim 11 wherein, when a resource for transmitting a next preamble is the same as a resource used in previous preamble transmission, the transmitter transmits the next preamble by increasing transmission power by power ramping.

Regarding claim 14 (Currently Amended), the terminal as claimed in claim 12, wherein, when a resource for transmitting a next preamble is the same as a resource used in previous preamble transmission,  the transmitter transmits the next preamble by increasing transmission power by power ramping.
However, Fischer ‘299 from a similar field of endeavor discloses: Regarding claim 13 (Currently Amended), the  terminal as claimed in claim 11 wherein, when a resource for transmitting a next preamble is the same as a resource used in previous preamble transmission (see, new random access in the next available slot if the UE does not receive a response from the eNB, the keeps the same signature,  and transmission power is increased using a power ramping, section 0136, noted: the signature is related to the access slot, section 0043, 0055), the transmitter transmits the next preamble (see, next RACH access/preamble, section 0242, 0136) by increasing transmission power by power ramping (see, new random access in the next available slot if the UE does not receive a response from the eNB, the keeps the same signature,  and transmission power is increased using a power ramping, section 0136.

Regarding claim 14 (Currently Amended), the terminal as claimed in claim 12, wherein, when a resource for transmitting a next preamble is the same as a resource used in previous preamble transmission (see, new random access in the next available slot if the UE does not receive a response from the eNB, the keeps the same signature,  and transmission power is increased using a power ramping, section 0136,  the transmitter transmits the next preamble by increasing transmission power by power ramping (see, new random access in the next available slot if the UE does not receive a response from the eNB, the keeps the same signature,  and transmission power is increased using a power ramping, section 0136).
In view of the above, it would have been would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the enhancement of RACH procedure based on power ramping parameter a as taught Fischer ‘299 into the combined method and wireless system of Ericsson and NIU ‘134.  The motivation would have been to provide signature selection based on power ramping (section 0147).

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473